UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


THOMAS F. RITTER,                      
                Plaintiff-Appellant,
                 v.                            No. 01-1101
UNION CAMP CORPORATION,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                           (CA-98-3329-3)

                      Submitted: May 29, 2001

                      Decided: June 18, 2001

   Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas F. Ritter, Appellant Pro Se. Angus H. Macaulay, Jr., Sue
Erwin Harper, NELSON, MULLINS, RILEY & SCARBOROUGH,
Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    RITTER v. UNION CAMP CORP.
                              OPINION

PER CURIAM:

   Thomas F. Ritter appeals the district court’s order granting sum-
mary judgment to Ritter’s employer, Union Camp Corporation’s
("Union"). Ritter alleged employment discrimination and sought
recovery under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A.
§§ 2000e to 2000e-17 (West 1994 & Supp. 2000), 42 U.S.C. § 1981
(1994), and 42 U.S.C. § 1988 (1994).

   Union moved for summary judgment pursuant to Fed. R. Civ. P.
56. The magistrate judge to whom the case was referred issued a rec-
ommendation to grant Union’s motion for summary judgment, to
which Ritter filed objections. After reviewing Ritter’s objections, the
district court granted Union’s motion for summary judgment. The dis-
trict court declined to review affidavits submitted by Ritter with his
objections to the magistrate judge’s report and recommendation.

   Ritter moved to reconsider, alter, or amend the district court’s judg-
ment. Ritter asserted the affidavits he submitted to the district court
were newly discovered evidence that the district court improperly
declined to review when it considered Ritter’s objections. The district
court vacated its original order and judgment and remanded the matter
to the magistrate judge to determine whether Ritter’s affidavits were
newly discovered evidence. The magistrate judge concluded that Rit-
ter could not establish that the affidavits he submitted constituted
newly discovered evidence. On December 15, 2000, the district court
reinstated its prior judgment, holding that Ritter’s affidavits were not
newly discovered evidence.

   In his informal brief, Ritter raises several issues for review. First,
Ritter raises a number of claims challenging the district court’s grant
of Union’s motion for summary judgment. This Court reviews a grant
of summary judgment de novo, viewing all facts and inferences
drawn from those facts in the light most favorable to the nonmoving
party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986);
Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th
Cir. 1988). Our review of the record reveals that Ritter has not estab-
lished a prima facie case of discriminatory treatment and therefore
                     RITTER v. UNION CAMP CORP.                        3
cannot show that a genuine issue exists for trial. Fed. R. Civ. P. 56(c);
Wright v. National Archives and Records Serv., 609 F.2d 702, 714
(4th Cir. 1979); Dodgens v. Kent Manufacturing Co., 955 F. Supp.
560, 566-67 (D.S.C. 1997).

   Second, Ritter asserts the district court erred by excluding the affi-
davits he submitted with his objections to the magistrate judge’s
report and recommendation on the grounds that these affidavits were
newly discovered evidence. During the discovery period, Ritter failed
to depose any of the individuals whose affidavits he submitted to the
district court, though he had the opportunity to do so. Consequently,
he cannot show that he exercised due diligence. Boryan v. United
States, 884 F.2d 767, 771 (4th Cir. 1989).

  Third, Ritter asserts the district court erred by failing to give him
proper notice that a hearing would take place to evaluate Union’s
motion for summary judgment. Since the district court never held a
hearing on Union’s motion for summary judgment, this claim is with-
out merit.

   Fourth, Ritter relies on South Carolina procedure to assert the dis-
trict court erred by not independently addressing each of his claims.
We find no error with the format of the district court’s orders.

   Fifth, Ritter asserts the district court erred by not granting his
motion to reconsider, alter, or amend its August 15, 2000, judgment.
Since the district court granted Ritter’s motion and vacated its initial
judgment, this claim is without merit.

   Accordingly, we affirm. We deny Ritter’s request for additional
time to file additional supplements to this Court. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid in the decisional process.

                                                            AFFIRMED